EXHIBIT 10.2


STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT ("Agreement") is made as of the 24th day of
February, 2006, by and between Island Residences Club, Inc (“IRCI”), an
individual, and/or their assignees (“Purchaser”) on the one hand and DTLL, Inc
and/or its assignees (“DTL”), an individual (“Seller”), on the other hand.
 
For and in consideration of the mutual premises and covenants herein contained,
the parties hereto agree as follows:
 
1.  Purchase and Sale of Securities.
 
1.1  Sale and Issuance of Securities. Subject to the terms and conditions of
this Agreement, Purchaser agrees to purchase at the Closing (defined in Section
1.3), and the Company agrees to cause DTL to, and DTL agrees to, sell, transfer
and assign to Purchaser at the Closing, Four Hundred Thousand (400,000) shares
(the “Shares”) of the common stock, $.01 par value per share (“Common Stock”),
of DTLL, Inc., a Minnesota corporation (“DTLL”).
 
1.2  Purchase Price. The purchase price for the Shares to be paid at the Closing
(the “Purchase Price”) shall be Four Hundred Thousand (400,000) shares of common
stock of Grand Sierra Resorts Corporation (“GSR”). The purchase price shall be
paid at a closing in the form of Four Hundred Thousand (400,000) GSR common
shares.
 
1.3  Closing.
 
(a)  The purchase and sale of the Shares shall take place on or before February
28th, 2006, at such time and place as shall be mutually agreed upon between
Purchaser and the Company (the " Closing").
 
(b)  At the Closing, Purchaser shall deliver to DTL, the Purchase Price of the
Secured Note as payment in full.
 
(c)  At the Closing, DTL shall deliver to Purchaser an endorsed certificate,
signature guaranteed, for the Shares along with instruments satisfactory to
Purchaser to ensure the effective and efficient transfer of the Shares to
Purchaser, such as a legal opinion of the Company’s or DTL’s counsel and a
letter of instruction to the transfer agent of DTLL.
 
(d)  Purchaser, the Company and DTL shall deliver to the other party any other
documents and instruments that the other party or its counsel reasonably
requests.
 

--------------------------------------------------------------------------------


(e)  Notwithstanding anything to the contrary contained in this Agreement,
Purchaser’s obligations under this Agreement are conditioned upon Purchaser’s
satisfaction of its legal due diligence investigation of DTLL. Seller’s
obligations under this agreement are conditioned upon Seller’s satisfaction of
its legal due diligence investigation of the transaction on or before closing on
February 28, 2006.
 
2.  Representations and Warranties of the Company. Except as noted in the
financial statements identified in Section 2.6, DTLL’s filings with the
Securities and Exchange Commission, or the Schedule of Exceptions attached
hereto, each of the Company and DTL, jointly and severally, hereby represents
and warrants to Purchaser that:
 
2.1  Organization; Good Standing; Qualification and Corporate Power.
 
(a)  The Company, DTL and DTLL are corporations duly organized, validly existing
and in good standing under the laws of the State of Minnesota and each has all
requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted. The Company, DTL and DTLL are each
duly qualified to transact business and each is in good standing in each
jurisdiction in which the failure so to qualify would have a material adverse
effect on its business or properties.
 
(b)  Each of the Company and DTL has all requisite legal and corporate power and
authority to execute and deliver this Agreement, to sell the Shares and to carry
out and perform its obligations under the terms of this Agreement and to
consummate the transactions contemplated hereby. All necessary corporate action
has been taken by the Company and DTL with respect to the execution, delivery
and performance by the Company and DTL of this Agreement and the consummation of
the transactions contemplated hereby.
 
2.2  Capitalization and Voting Rights.
 
(a)  Common Stock. The authorized capital of DTLL, immediately prior to the
Closing, consists of One Hundred Million (100,000,000) shares of capital stock,
of which Fifty Million (50,000,000) shares are designated as Common Stock, $0.01
par value per share. Thirteen Million Five Hundred Twenty Five Thousand Six
Hundred Ninety Three (13,525,693) shares of Common Stock will be issued and
outstanding immediately prior to the Closing. Other than the Common Stock, no
other shares of capital stock are issued or outstanding. The Shares sold,
transferred and assigned to Purchaser hereunder shall represent approximately
2.7% of DTLL’s issued and outstanding Common Stock.
 
(b)  Derivative Securities; Voting Agreements. Except as set forth in Schedule
2.2(b), immediately prior to the Closing, there will be no outstanding options,
warrants, rights (including conversion or preemptive rights) or agreements for
the purchase or acquisition from DTLL of any shares of its capital stock. DTLL
is not a party nor subject to any agreement or understanding of any kind, and,
to the Company's and DTL’s knowledge, there is no agreement or understanding of
any kind between any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof (a
“Person”), which affects or relates to the acquisition, disposition or voting or
giving of written consents with respect to any security of DTLL.
 
-2-

--------------------------------------------------------------------------------


2.3  Subsidiaries; Interests of the Company. DTLL has no subsidiaries and does
not currently own or control, directly or indirectly, any interest in any other
Person. DTLL, on or before closing, shall form a new wholly owned subsidiary,
the be named “RotateBlack Real Estate Ventures”.
 
2.4  Authorization. This Agreement has been duly authorized, executed and
delivered by the Company and DTL and constitutes the legal, valid and binding
obligations of the Company and DTL, enforceable in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization and moratorium
laws, (ii) other laws of general application affecting the enforcement of
creditors' rights generally and general principles of equity, (iii) the
discretion of the court before which any proceeding therefor may be brought and
(iv) the limitation by federal or state securities laws or by public policy of
rights to indemnification.
 
2.5  Valid Issuance of Common Stock. The Shares, when issued, sold and delivered
in accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid, and nonassessable, will not
have been issued in violation of any preemptive right of stockholders or rights
of first refusal, and Purchaser will have good title to the Shares, free and
clear of all liens, security interests, pledges, charges, encumbrances and
stockholder agreements.
 
2.6  Financial Statements; Contracts. Each of the Company and DTL has made
available to Purchaser the audited balance sheet of DTLL as of December 31,
2004, and the related statements of operations and cash flows for the year ended
December 31, 2004, its unaudited balance sheet dated September 30, 2005 and the
related unaudited Statements of Operation and Cash Flows for the nine months
ended September 30, 2005 (the "Financial Statements"). The Financial Statements
are complete and correct and (i) fairly present the financial condition and
results of operations of DTLL as of the dates and during the periods indicated
therein, subject to adjustments necessary in accordance with generally accepted
accounting principles (“GAAP”) and, in the case of interim financial statements,
year-end adjustments, (ii) except as noted therein, have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved and (iii) are in accordance with the books and records of DTLL.
 
2.7  Governmental Consents. No consent, approval, order, or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of DTLL,
the Company or DTL is required in connection with the consummation of the
transactions contemplated by this Agreement. DTLL has complied (and in carrying
out its business DTLL will be in compliance) with all laws, ordinances and
regulations applicable to it and its business, which the failure to comply with
would, either individually or in the aggregate, have a material adverse effect
upon DTLL. DTLL has obtained all material federal, state, local and foreign
governmental licenses and permits material to and necessary in the conduct of
its business, such licenses and permits are in full force and effect, no
material violations are or have been recorded in respect of any such licenses or
permits, and no proceeding is pending or, to the best of the Company’s or DTL’s
knowledge, threatened to revoke or limit any thereof. There are no consents or
waivers from such governmental authorities necessary for the consummation of the
transactions contemplated by this Agreement.
 
-3-

--------------------------------------------------------------------------------


2.8  Litigation. Except as set forth in Schedule 2.8, (i) there is no action,
suit, proceeding or investigation pending or, to the Company's or DTL’s
knowledge, threatened against DTLL or, to the knowledge of the Company or DTL
after due inquiry, its officers (nor, to the Company's or DTL’s knowledge, is
there any reasonable basis therefor); (ii) DTLL (or, to the knowledge of the
Company or DTL, any of its officers after due inquiry) is not a party or subject
to the provisions of any order, writ, injunction, judgment, or decree of any
court or government agency or instrumentality (other than those of general
applicability); and (iii) there is no action, suit, proceeding or investigation
involving DTLL or, to the knowledge of the Company or DTL after due inquiry, its
officers which such parties intend to initiate.
 
2.9  Compliance with Other Instruments. Neither DTLL, the Company nor DTL is in
violation or default of any provisions of its Certificate of Incorporation or
Bylaws, as amended, or of any instrument, judgment, order, writ, decree, or
contract to which it is a party or by which it is bound or of any provision of
Federal or state statute, rule or regulation, license, or permit applicable to
it, the violation or default of which would have a material adverse effect on
DTLL, the Company or DTL. The execution, delivery, and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument, judgment, order, writ, decree, or material contract
or an event which results in the creation of any lien, charge, or encumbrance
upon any assets of DTL, the Company or DTL. Neither the Company nor DTL has any
knowledge of any termination or material breach or anticipated termination or
material breach by the other parties to any material contract or commitment to
which DTLL is a party or to which any of its assets is subject. To the Company's
and DTL’s knowledge, there are no warranty claims or other uninsured claims
against DTLL under completed contracts which might involve a material monetary
liability which is not reserved against in the Financial Statements.
 
2.10  Title to Property and Assets. DTLL has good and marketable title to its
property and assets free and clear of all mortgages, liens, loans and
encumbrances, except (i) such encumbrances and liens which arise in the ordinary
course of business and do not materially impair DTLL’s use of such property or
assets, (ii) liens for taxes, assessments and governmental charges not yet due
and payable, (iii) liens in connection with workers’ compensation, unemployment
insurance or other similar obligations and (iv) statutory mechanics, material
liens or other like liens arising in the ordinary course of business not yet due
and payable. With respect to the property and assets it leases, DTLL is in
compliance in all material respects with such leases and, to the Company’s and
DTL’s knowledge, holds a valid leasehold interest free of any liens, claims, or
encumbrances. All DTLL 's properties and assets are, in all material respects,
in good operating and usable condition, subject to normal wear and tear.
 
-4-

--------------------------------------------------------------------------------


2.11  Intellectual Property.
 
(a)  As used herein, the term “Intellectual Property Right” means any trademark,
service mark, trade name, invention, patent, trade secret, copyright, know-how
(including any registrations or applications for registration of any of the
foregoing) or any other similar type of proprietary intellectual property right,
in each case which is used or held for use or otheDTLise necessary in connection
with the conduct of the business of DTLL. DTLL owns, free and clear of all liens
and encumbrances, all Intellectual Property Rights necessary in connection with
the conduct of its business and has the right to use the foregoing without the
payment of any royalty.
 
(b)  DTLL has not been sued nor charged in writing with or been a defendant in
any claim, suit, action or proceeding relating to its business that has not been
finally terminated prior to the date hereof and that involves a claim of
infringement by DTLL of any Intellectual Property Right of any other Person. No
Intellectual Property Right is subject to any outstanding order, judgment,
decree, stipulation or agreement restricting the use thereof by DTLL or
restricting the licensing thereof by DTLL to any Person. DTLL has not entered
into any agreement to indemnify any other Person against any charge of
infringement of any Intellectual Property Right.
 
(c)  DTLL has taken all reasonable precautions to protect and maintain the
confidentiality of all proprietary processes, research and development results
and other know-how of DTLL, the value of which to DTLL is contingent upon
maintenance of the confidentiality thereof. All employees and consultants of
DTLL have executed DTLL’s standard form of confidentiality agreement.
 
2.12  Compliance with Laws; No Defaults.
 
(a)  DTLL is not in violation of any provisions of any law or regulation or in
violation of any judgment, injunction, order or decree binding upon or
applicable to DTLL, except for violations that have not had and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on DTLL.
 
(b)  Neither DTLL nor any officer, director or employee of DTLL has made any
payment of funds of DTLL, or purchased any property with funds of DTLL, in a
manner prohibited by law and no funds of DTLL or property purchased with the
funds of DTLL have been set aside to be used for any payment prohibited by law.
DTLL has not made, offered or agreed to offer anything of value to any
government official, political party or candidate for political office (or any
person that DTLL knows or has reason to know will offer anything of value to any
such person) in violation of the Foreign Corrupt Practices Act of 1977, as
amended.
 
-5-

--------------------------------------------------------------------------------


(c)  DTLL is not in default, nor has it been notified by any other party that it
is in default, under any material contract, and, to the best knowledge of DTLL,
no other party to any such contract is in default thereunder. DTLL has not
received notice that any party to any material contract intends to cancel or
terminate any such agreement.
 
2.13  Commissions/Finders' Fees. There is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf of the Company or DTL who might be entitled to any fee or commission from
Purchaser, DTLL or any of their respective affiliates upon consummation of the
transactions contemplated by this Agreement.
 
2.14  Tax and Other Liabilities. All taxes required by law which are due and
payable by DTLL have been paid; all taxes DTLL is obligated to withhold from
amounts owing to any employee or third party have been withheld; and all tax
returns and reports required by law to have been filed by DTLL have been duly
filed and reflect the amounts due and paid. There are in effect no waivers of
applicable statutes of limitations with respect to any taxes, governmental
charges, duties, imports, levies or fees for any year and DTLL has not agreed to
any extension of time with respect to any tax assessment or deficiency. The tax
returns of DTLL have not been and are not being audited by the Internal Revenue
Service for any of DTLL’s tax periods. No tax liens have been asserted against
any of DTLL’s assets, and any potential assessment or any additional taxes for
periods for which returns have been filed is not expected to exceed the recorded
liability therefor.
 
2.15  Securities Act. Neither the registration of any security under the
Securities Act or the securities laws of any state is required in connection
with the issuance, execution and delivery of the Shares in the manner
contemplated hereunder.
 
2.16  Government Consents. The execution, delivery and performance by the
Company and DTL of this Agreement and the transactions contemplated hereby
require no action by or in respect of, or filing with, any governmental
authority other than (a) compliance with the applicable requirements of the
Securities Act; and (b) compliance with any state securities or Blue Sky Laws
that, individually or in the aggregate, could not reasonably be expected to have
a material adverse effect on the Company.
 
3.  Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company that:
 
3.1  Organization; Good Standing; Qualification and Corporate Power.
 
(a)  Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Michigan and has all
requisite power and authority to carry on its business as now conducted and as
proposed to be conducted. Purchaser is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure so to qualify
would have a material adverse effect on its business or properties.
 
-6-

--------------------------------------------------------------------------------


(b)  Purchaser has all requisite legal and corporate power and authority to
execute and deliver this Agreement, to purchase the Shares and to carry out and
perform its obligations under the terms of this Agreement and to consummate the
transactions contemplated hereby. All necessary limited liability company action
has been taken by Purchaser with respect to the execution, delivery and
performance by Purchaser of this Agreement and the consummation of the
transactions contemplated hereby.
 
3.2  Authorization. This Agreement has been duly authorized, executed and
delivered by Purchaser and constitutes the legal, valid and binding obligations
of Purchaser, enforceable in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, reorganization and moratorium laws, (ii)
other laws of general application affecting the enforcement of creditors' rights
generally and general principles of equity, (iii) the discretion of the court
before which any proceeding therefor may be brought and (iv) the limitation by
federal or state securities laws or by public policy of rights to
indemnification.
 
3.3  Commissions/Finders' Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Purchaser who might be entitled to any fee or commission from the Company or
its affiliates upon consummation of the transactions contemplated by this
Agreement.
 
3.4  Purchase Entirely for Own Account; No Public Solicitation. This Agreement
is made with Purchaser in reliance upon Purchaser’s representation to the
Company that, and Purchaser hereby represents that, the Shares will be acquired
for investment for Purchaser's own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof. Purchaser has no
present intention of selling, granting any participation in, or otheDTLise
distributing the Shares acquired by Purchaser. Purchaser has no contract,
undertaking, agreement or arrangement with any Person to sell or transfer, or
grant any participation to such Person or to any third Person, with respect to
the Shares to be acquired by Purchaser. Purchaser is not participating in this
transaction as a result of or subsequent to (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television, radio or the Internet or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.
 
3.5  Disclosure of Information. Purchaser has received and has carefully
reviewed a copy of DTLL’s Form 10-K for the year ended December 31, 2004
(including all of the exhibits thereto), DTLL’s Financial Statements, DTLL’s
Form 10-Q for the quarter ended September 30, 2005 and DTLL’s current reports on
Form 8-K. Purchaser has had an opportunity to discuss DTLL’s business,
management and financial affairs with qualified representatives of DTLL’s
management and to ask questions about DTLL’s business and prospects. Purchaser
understands that such discussions, as well as the written information issued by
the Company, were intended to describe the aspects of DTLL’s business which it
believes to be material and all such questions have been answered to Purchaser’s
satisfaction.
 
-7-

--------------------------------------------------------------------------------


3.6  Restricted Securities. Purchaser understands that the Shares have not been
registered under the Securities Act. The purchase and sale of the Shares
pursuant to this Agreement is being made pursuant to appropriate exemptions from
the registration and prospectus requirements of the securities rules. Purchaser
understands that the Shares are a “restricted security” under applicable federal
and state securities laws.
 
3.7  Accredited Investor. Purchaser is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act and
is an investor familiar with the types of risks inherent in the acquisition of
the Shares. By reason of Purchasers’ knowledge and experience in financial and
business matters in general, and investments of this type in particular,
Purchaser is capable of evaluating the merits and risks of an investment in the
Shares, and can afford to bear such risks, including the risks of losing the
entire investment.
 
4.  Miscellaneous.
 
4.1  Survival of Warranties. The representations, warranties and covenants of
the Company, DTL and Purchaser contained in or made pursuant to this Agreement
shall survive the Closing; provided that the representations and warranties of
the Company and DTL contained in Sections 2.6, 2.7, 2.8, 2.9, 2.11, 2.12, 2.13,
2.14 and 2.16 shall survive for a period of two years (it being understood that
all other representations and warranties shall survive for the applicable
statute of limitations).
 
4.2  Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that neither the Company nor DTL may assign,
delegate or otheDTLise transfer any of its rights or obligations under this
Agreement without the consent of Purchaser. Except as provided under this
Section 5, neither this Agreement nor any provision hereof is intended to confer
upon any Person other than the parties hereto any rights or remedies hereunder.
 
4.3  Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Illinois, without regard to principles of conflicts of laws
and rules of such state.
 
4.4  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
4.5  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
-8-

--------------------------------------------------------------------------------


4.6  Notices. Unless otheDTLise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
(i) upon personal delivery to the party to be notified, (ii) four (4) days after
deposit with the United States Post Office, by registered or certified mail,
postage prepaid, or (iii) one day after deposit with a reputable overnight
courier service and addressed to the party to be notified at the address
indicated for such party on the signature page hereof, or at such other address
as such party may designate by ten (10) days' advance written notice to the
other parties, with a copy for Purchaser to April Frisby, Weed & Co and Seller
DTL to Arnstein Lehr.
 
4.7  Entire Agreement; Amendments and Waivers. This Agreement constitutes the
full and entire understanding and agreement among the parties with regard to the
subjects hereof. Any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company, DTL and Purchaser. Any amendment or waiver effected in
accordance with this Section 5.7 shall be binding upon each holder of any
securities purchased under this Agreement at the time outstanding, each future
holder of all such securities, and the Company and DTL.
 
4.8  Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
4.9  Expenses. Each party to this Agreement shall pay all costs and expenses
incurred by such party with respect to the negotiation, execution, delivery and
performance of this Agreement and the ancillary documents.
 
-9-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

        PURCHASER:       Island Residences Club, Inc  
   
   
    By:   /s/ Graham Bristow  
 
 

--------------------------------------------------------------------------------

Its: Director/CEO    


        SELLER:       DTLL, Inc  
   
   
    By:   /s/ John Paulsen  

--------------------------------------------------------------------------------

Name: John Paulsen, CEO    

 


-10-

--------------------------------------------------------------------------------

